DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-13, 15-18 and 22-24 recite the phrases “in particular, such as, preferably, preferentially, more preferentially, more particularly, being possible and inclusively”. These phrases render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention. See MPEP 2173.05(d). Correction is required.
	Claims 2, 14 and 19-21 are dependent on a rejected based claims. Therefore, these claims are rejected as well.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Danubresse et al. (US 2006/0080791 A1).
Danubresse et al. (US’ 791 A1) teaches a kit for dyeing human keratin fibers comprising a first compartment that comprises at least one direct dye and a second compartment comprises a reducing agent (see page 17, paragraphs, 0261-0262) and wherein the pH of the dyeing composition in the range of 5 to 11 as claimed in claim 25 (see page 16, paragraph, 0243).
The instant claim differs from the teaching of Danubresse et al. (US’ 791 A1) by reciting an acidic composition.
However, Danubresse et al. (US’ 791 A1) teaches that the pH of the dyeing composition in the range of 5 to 11 which implies that the dyeing composition may be an acidic composition and having acidic pH at value 5 (see page 16, paragraph, 0243).
Therefore, in view of the teaching of Danubresse et al. (US’ 791 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain a kit that comprises an acidic composition to arrive at the claimed invention and would expect such a kit to have similar property and similar utility to those claimed in the absent of unexpected results.  
Allowable Subject Matter
5	Claims 2, 14 and 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6	Claims 1, 3-13, 15-18 and 22-24 would be allowable if the claims overcome the rejection under 112, second paragraph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/            Primary Examiner, Art Unit 1761